FILED
                             NOT FOR PUBLICATION
                                                                           DEC 24 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YUNTAO HAO,                                      No.   16-72301

              Petitioner,                        Agency No. A087-863-478

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 20, 2018**
                               San Francisco, California

Before: CALLAHAN, N.R. SMITH, and MURGUIA, Circuit Judges.

      Yuntao Hao petitions for review of the dismissal of his appeal by the Board

of Immigration Appeals (BIA). We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Substantial evidence supports the BIA’s decision that Hao failed to establish

eligibility for asylum. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009).

First, Hao’s experiences did not rise to the level of past persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Hao was not arrested, detained,

threatened, or harmed by the Chinese authorities. The only harm Hao personally

suffered while he was in China was the shutting down of his blog.

      Second, Hao also failed to establish a well-founded fear of future

persecution. Hao did not establish either a sufficient individualized risk or a

pattern or practice of persecution on account of any of his protected grounds. See

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009). The BIA found that (1)

Chinese officials have not exhibited any interested in Hao since 2010, and (2) Hao

was not the type of high profile activist that Chinese officials typically pursue.

      The evidence that Chinese officials had sought out Hao twice after arriving

in the United States and that his friends were arrested and detained presents

subjective evidence of his fear of future persecution. However, this evidence is not

so compelling that a reasonable fact finder would have to find he suffered past

persecution or had an objectively reasonable fear of future persecution. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, Hao failed to establish

eligibility for asylum.


                                           2
2.    Because Hao failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See

Martinez-Sanchez v. INS, 794 F.2d 1396, 1397 (9th Cir. 1986).

3.    Substantial evidence supports the BIA’s denial of CAT relief, because Hao

failed to show that it is more likely than not he will be tortured if he returns to

China. See Barajas-Romero v. Lynch, 846 F.3d 351, 363 (9th Cir. 2017).

      PETITION FOR REVIEW DENIED.




                                            3